DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the digital well constriction plan" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner explains that since the term “constriction” comprises a specific meaning in the dictionary, it will not be considered as a typographical error.
Claim 18 recites the limitation "the rig equipment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are rejected as stated above because due to their dependency from claim 18. Claims 19-20 are also indefinite.
Claim 19 recites the limitation "the processing system" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the rig personnel" in line 12.  It is unclear and indefinite to which rig personnel is referring to? Is it the rig personnel that is manually operating the control workstation? Or is it the rig personnel that is viewing the video output device?.
Claim 19 recites the limitation "the rig noise" in line 12.  It is unclear and indefinite to which rig personnel is referring to? Is it the rig noise that is associated with the interference? Or is it the rig noise that is based on the rig noise signature?.
Claim 20 is rejected as stated above because due to their dependency from claim 19. Claim 20 is  also indefinite.
Claim 20 recites the limitation "the rig equipment" in lines 2 and 4.  It is unclear and indefinite to which the rig equipment is referring to? Is it the the rig equipment that is manually operating the control workstation? Or is it the the rig equipment that is viewing the video output device?.
Claim 20 recites the limitation "the rig personnel" in lines 5-6.  It is unclear and indefinite to which rig personnel is referring to? Is it the rig personnel that is manually operating the control workstation? Or is it the rig personnel that is viewing the video output device?.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 6, 10-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al. (US2018/0003044A1) hereafter Kusuma, in view of Finke et al. (US2003/0016164A1) hereafter Finke.
Regarding claim 1, Kusuma discloses an apparatus comprising: 
a telemetry system of a rig (fig 1:100, par[0025]: The well site system 100 may include a rig floor supported by a rig sub-structure and derrick assembly 104 positioned over a wellbore 130 that is formed in a subterranean formation 132. The rig sub-structure and derrick assembly 104 may include a rotary table 106, a kelly or top drive 108, and a hook 110), wherein the telemetry system comprises: 
a transmitter carried by a drill string and operable to transmit a telemetry signal (par[0027], [0028]: The measurements from the LWD tool 152 may be sent to the MWD tool 154.  The MWD tool 154 may then group the sets of data from the LWD tool 152 and the MWD tool 154 and prepare the data for transmission to the surface 102 after proper encoding. The MWD tool 154 may transmit the data (e.g., formation properties, physical properties, etc.) from within the wellbore 130 up to the surface 102 using MWD telemetry); and 
a receiver included in surface equipment of the rig and operable to generate an output signal (fig 1:160,162, par[0029], [0033]: One or more sensors (two are shown: 160, 162) may be configured to detect telemetry signals from the downhole tool 130. The received signal can be represented as the sum of the telemetry signal (or telemetry portion) and the noise signal (or noise potion)) comprising: 
a telemetry signal signature based on the telemetry signal (par[0033], [0034]: The received signal can be represented as the sum of the telemetry signal (or telemetry portion) and the noise signal (or noise potion). The received signal may be given by the equation: y(t)=x(t)+n(t) (1) where y(t) is the received signal, x(t) is the telemetry signal, and n(t) is the noise); and 
a rig noise signature based on rig noise generated by rig equipment of the rig (par[0033], [0034]: The received signal can be represented as the sum of the telemetry signal (or telemetry portion) and the noise signal (or noise potion). The received signal may be given by the equation: y(t)=x(t)+n(t) (1) where y(t) is the received signal, x(t) is the telemetry signal, and n(t) is the noise); and 
an equipment controller (fig 1:164, par[0030]: the computer system 164 may then decode the voltage differential to recover the data transmitted by the MWD tool 154 (e.g., the formation properties, physical properties) comprising a processor (fig 13:1304, par[0110]) and a memory storing computer program code (fig 13:1306, par[0110], [0112]: Note that the instructions may be provided on one computer-readable or machine-readable storage medium, or may be provided on multiple computer-readable or machine-readable storage media distributed in a large system having possibly plural nodes. Such computer-readable or machine-readable storage medium or media is (are) considered to be part of an article (or article of manufacture).  An article or article of manufacture may refer to any manufactured single component or multiple components. The storage medium or media may be located either in the machine running the machine-readable instructions, or located at a remote site from which machine-readable instructions may be downloaded over a network for execution), wherein the equipment controller is operable to automatically reduce interference by the rig noise with the telemetry signal by outputting control commands to change operational parameters of the rig equipment and/or the telemetry system (fig 3:316&318, par[0052]: In 318, in response to configuring the telemetry mode and/or parameters, a signal may be transmitted to the downhole tool 140 to cause the downhole tool 140 to perform a drilling action. The drilling action may include varying a trajectory of the downhole tool 140 (e.g., to steer the downhole tool 140 into a pay zone layer).  In another embodiment, the drilling action may include varying a weight-on-bit ("WOB") of the downhole tool 140 at one or more locations in the subterranean formation 132. fig 5:516&518, par[0060], [0063]).
Kusuma does not explicitly disclose the apparatus comprising: a drilling rig and a transmitter carried by a drill string.
Finke discloses a telemetry system of a drilling rig (fig 1:17, par[0045]: FIG. 1, there is depicted a typical drilling operation where mud pulse telemetry may be used. A well bore 20, which may be open or cased, is disposed below a drilling rig 17); and a transmitter carried by a drill string and operable to transmit a telemetry signal (fig 1:35, par[0046], [0108]: The assembly 35 is communicating with the surface receiver 39 through the uplink signal to verify the threshold amplitude and to verify the peak cross-correlation pulse amplitude.  These uplink signals provide information to the operator for determining if the threshold amplitude should be reset To generate either uplink or downlink signals via mud pulse telemetry, a series of pressure changes, called pulses, are sent in a set pattern to either an uplink receiver 39 on the surface or a downlink receiver 21 in the downhole assembly 35 technically equivalent to a transceiver).
One of ordinary skill in the art would be aware of both the Kusuma and the Finke references since both pertain to the field of downhole telemetry systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kusuma to implement the drilling ring feature as disclosed by Finke to gain the functionality of downlinking without interrupting drilling and creating pressure pulses for downlink communications by momentarily bypassing a small percentage of the total flow rather than pumping it all downhole, as a momentary change in the fluid pressure and/or a change in the fluid velocity.

Regarding claim 2, Kusuma in view of Finke discloses the apparatus of claim 1 wherein the telemetry signal comprises at least one of a mud-pulse telemetry signal and electromagnetic telemetry signal (Kusuma fig 3, par[0043]: After the process begins, in 302, a signal may be received from one or more downhole tools in a wellbore. The received signal may include a telemetry portion and a noise portion. The received signal may be any type of signal, for example, an EM signal, a mud pulse signal).

Regarding claim 3, Kusuma in view of Finke discloses the apparatus of claim 1 wherein the telemetry signal signature is indicative of frequency of the telemetry signal and the rig noise signature is indicative of frequency of the rig noise (Kusuma fig 4, par[0053]: As illustrated, the plot 402 represents the spectrum of the true telemetry signal after being generated from the received signal. The plot 404 represents the true noise.  The plot 406 represents the estimate of the telemetry signal after being generated from the received signal. The plot 408 represents the noise after subtracting the estimate of the telemetry signal) and (Finke fig 7A, par[0103]: The time corresponding to each sample point is based on the sampling frequency, which can vary depending upon the pulse width and frequency of the downlink signal).

Regarding claim 4, Kusuma in view of Finke discloses the apparatus of claim 1 wherein: 
the receiver is or comprises a pressure sensor (Finke fig 1:39, par[0046]: The positive pulse flows back up the fluid in the drill string 19, and an uplink receiver 39 at the surface, typically a pressure transducer, reads the increase in pressure); 
the telemetry signal comprises pressure fluctuations propagating through drilling fluid flowing within the drill string and the surface equipment (Finke par[0046]: In general, to generate either uplink or downlink signals via mud pulse telemetry, a series of pressure changes, called pulses, are sent in a set pattern to either an uplink receiver 39 on the surface or a downlink receiver 21 in the downhole assembly 35.  The amplitude and frequency of the pressure changes are analyzed by the receivers 39, 21 to decode the information or commands being sent); 
the receiver is further operable to receive the telemetry signal and the rig noise (Finke fig 7A, par[0046], [0102]: To generate either uplink or downlink signals via mud pulse telemetry, a series of pressure changes, called pulses, are sent in a set pattern to either an uplink receiver 39 on the surface or a downlink receiver 21 in the downhole assembly 35. The amplitude and frequency of the pressure changes are analyzed by the receivers 39, 21 to decode the information or commands being sent. FIG. 7A depicts the raw signal first received downhole by the receiver 21.  Large amplitude, lower frequency downlink pulses are depicted with small amplitude, higher frequency uplink pulses overlapped onto the downlink signal waveform. In these signals is steady-state pressure, and noise from the pumping and drilling operation); and
the output signal is an electrical signal (Kusuma par[0030]: The current and/or voltage differential may be measured at the sensors 160, 162 by an ADC connected to the sensors 160, 162. The output of the ADC may be transmitted to a computer system 164 at the surface 102.  By processing of the ADC output, the computer system 164 may then decode the voltage differential to recover the data transmitted by the MWD tool 154 (e.g., the formation properties, physical properties, etc.).) comprising the telemetry signal signature and the rig noise signature (Finke fig 7A, par[0103]: FIG. 7A graphically depicts the raw signal at the downhole receiver 21, and this digitized signal is sampled and then passed through a median filter at step 110 to remove the uplink pulses.  In FIG. 7A, the high frequency signals shown superimposed on the downlink pulses are uplink pulses, not noise associated with drilling and pumping) and (par[0033], [0034]: The received signal can be represented as the sum of the telemetry signal (or telemetry portion) and the noise signal (or noise potion). The received signal may be given by the equation: y(t)=x(t)+n(t) (1) where y(t) is the received signal, x(t) is the telemetry signal, and n(t) is the noise). 

Regarding claim 6, Kusuma in view of Finke discloses the apparatus of claim 1 wherein changing the operational parameters of the rig equipment comprises changing the operational parameters of the rig equipment such that a frequency range of the rig noise signature does not overlap with a frequency range of the telemetry signal signature (Finke fig 7B, par[0104], [0125]: To actually decode an instruction downhole, the signal is filtered and cross-correlated as described above with respect to FIGS. 7A-7D. Then the processed signal of FIG. 7D is the input into the algorithm 140 of FIG. 8 to determine the duration of each interval. FIG. 7B shows the filtered output from the median filter with all the uplink pulses having been filtered out. The median-filtered signal is fed into a band pass filter, preferably a finite impulse response (FIR) filter at step 120, which causes a linear phase response. The FIR filter removes any high frequency noise created by the drilling operation and pump 2, technically means no overlapping between the rig noise and the telemetry signal).

Regarding claim 10, Kusuma in view of Finke discloses the apparatus of claim 1 wherein the equipment controller is further operable to store associations between each instance of the rig equipment and a corresponding instance of the rig noise signature caused by each instance of the rig equipment (Finke par[0123], [0128]: To construct the lookup table, the operator determines which downhole tools will receive instructions during a given run and what types of instructions will be sent to each tool. The lookup table is formatted to contain a list of "command" VALUEs for each possible instruction and a list of "data" VALUEs associated with each command.  Thus, when an instruction is pulsed to the downhole assembly 35, the algorithm 140 determines the intervals, then calculates the VALUEs for each interval to determine the instruction "command" and "data." The "command" VALUE is used by the master controller 34 in a lookup table to decode which tool is being instructed and what the tool is being commanded to do), and wherein the equipment controller is operable to output control commands to an instance of the rig equipment to reduce a corresponding instance of the rig noise and thereby reduce interference of the rig noise with the telemetry signal based on the stored associations (Finke par[0136]: Once the signals are interpreted, the master controller 34 disposed in the downhole assembly 35 matches VALUEs derived from the signals to a lookup table instruction, then distributes the instruction to the appropriate tool to perform the function. The lookup table can contain, but is not limited to, data that can be modified to make changes to software configurations, sensor parameters, data storage and transmission).

Regarding claim 11, Kusuma in view of Finke discloses the apparatus of claim 10 wherein the equipment controller is further operable to store a digital well construction plan for operating the telemetry system and the rig equipment to construct a well (Finke par[0136]: Once the signals are interpreted, the master controller 34 disposed in the downhole assembly 35 matches VALUEs derived from the signals to a lookup table instruction, then distributes the instruction to the appropriate tool to perform the function. The lookup table can contain, but is not limited to, data that can be modified to make changes to software configurations, sensor parameters, data storage and transmission), and wherein the equipment controller is further operable to change the digital well constriction plan and thereby reduce interference of the rig noise with the telemetry signal based on the stored associations (Finke par[0125], [0136]: The operator employs a screen on computer 26 that has a graphical user interface, and selects "toolface correction" on the screen. The operator then inputs the desired angle: +5 degrees. The computer 26 interprets that instruction and translates it into 3 intervals such that the proper pulsing sequence is sent downhole.  In this case, the first interval, or "command" interval, is "toolface correction," which has a VALUE=1 in the lookup table, and the second interval, or "data" interval, is "+5 degrees," which has a VALUE=0 in the lookup table. Once the signals are interpreted, the master controller 34 disposed in the downhole assembly 35 matches VALUEs derived from the signals to a lookup table instruction, then distributes the instruction to the appropriate tool to perform the function. The lookup table can contain, but is not limited to, data that can be modified to make changes to software configurations, sensor parameters, data storage and transmission).

Regarding claim 12, Kusuma in view of Finke discloses the apparatus of claim 1 wherein the equipment controller is further operable to store a digital plan for operating the telemetry system and the rig equipment to construct a well (Finke par[0136]: Once the signals are interpreted, the master controller 34 disposed in the downhole assembly 35 matches VALUEs derived from the signals to a lookup table instruction, then distributes the instruction to the appropriate tool to perform the function. The lookup table can contain, but is not limited to, data that can be modified to make changes to software configurations, sensor parameters, data storage and transmission), and wherein the equipment controller is further operable to change the digital plan to reduce interference of the rig noise with the telemetry signal (Finke par[0125], [0136]: The operator employs a screen on computer 26 that has a graphical user interface, and selects "toolface correction" on the screen. The operator then inputs the desired angle: +5 degrees. The computer 26 interprets that instruction and translates it into 3 intervals such that the proper pulsing sequence is sent downhole.  In this case, the first interval, or "command" interval, is "toolface correction," which has a VALUE=1 in the lookup table, and the second interval, or "data" interval, is "+5 degrees," which has a VALUE=0 in the lookup table. Once the signals are interpreted, the master controller 34 disposed in the downhole assembly 35 matches VALUEs derived from the signals to a lookup table instruction, then distributes the instruction to the appropriate tool to perform the function. The lookup table can contain, but is not limited to, data that can be modified to make changes to software configurations, sensor parameters, data storage and transmission).

Regarding claim 14, Kusuma discloses a method comprising:
commencing operation of a telemetry system of a rig (fig 1:100, par[0025]: The well site system 100 may include a rig floor supported by a rig sub-structure and derrick assembly 104 positioned over a wellbore 130 that is formed in a subterranean formation 132. The rig sub-structure and derrick assembly 104 may include a rotary table 106, a kelly or top drive 108, and a hook 110); and
commencing operation of an equipment controller of the rig (fig 1:164, par[0030]: the computer system 164 may then decode the voltage differential to recover the data transmitted by the MWD tool 154 (e.g., the formation properties, physical properties), thereby causing the equipment controller to output control commands to change operational parameters of the telemetry system and/or rig equipment of the drilling rig to reduce interference by rig noise with a telemetry signal (fig 3:316&318, par[0052]: In 318, in response to configuring the telemetry mode and/or parameters, a signal may be transmitted to the downhole tool 140 to cause the downhole tool 140 to perform a drilling action. The drilling action may include varying a trajectory of the downhole tool 140 (e.g., to steer the downhole tool 140 into a pay zone layer).  In another embodiment, the drilling action may include varying a weight-on-bit ("WOB") of the downhole tool 140 at one or more locations in the subterranean formation 132. fig 5:516&518, par[0060], [0063]).
Kusuma does not explicitly disclose the apparatus comprising: a drilling rig.
Finke discloses a telemetry system of a drilling rig (fig 1:17, par[0045]: FIG. 1, there is depicted a typical drilling operation where mud pulse telemetry may be used. A well bore 20, which may be open or cased, is disposed below a drilling rig 17).
One of ordinary skill in the art would be aware of both the Kusuma and the Finke references since both pertain to the field of downhole telemetry systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kusuma to implement the drilling ring feature as disclosed by Finke to gain the functionality of downlinking without interrupting drilling and creating pressure pulses for downlink communications by momentarily bypassing a small percentage of the total flow rather than pumping it all downhole, as a momentary change in the fluid pressure and/or a change in the fluid velocity.

Regarding claim 15, Kusuma in view of Finke discloses the method of claim 14 wherein commencing operation of the telemetry system of the drilling rig causes:
the telemetry signal to be transmitted by a transmitter carried by a drill string (Kusuma par[0027], [0028]: The measurements from the LWD tool 152 may be sent to the MWD tool 154.  The MWD tool 154 may then group the sets of data from the LWD tool 152 and the MWD tool 154 and prepare the data for transmission to the surface 102 after proper encoding. The MWD tool 154 may transmit the data (e.g., formation properties, physical properties, etc.) from within the wellbore 130 up to the surface 102 using MWD telemetry); and
an output signal to be generated by a receiver included in surface equipment of the drilling rig (Kusuma fig 1:160,162, par[0029], [0033]: One or more sensors (two are shown: 160, 162) may be configured to detect telemetry signals from the downhole tool 130. The received signal can be represented as the sum of the telemetry signal (or telemetry portion) and the noise signal (or noise potion)), wherein the output signal comprises:
a telemetry signal signature based on the telemetry signal (Kusuma par[0033], [0034]: The received signal can be represented as the sum of the telemetry signal (or telemetry portion) and the noise signal (or noise potion). The received signal may be given by the equation: y(t)=x(t)+n(t) (1) where y(t) is the received signal, x(t) is the telemetry signal, and n(t) is the noise); and 
a rig noise signature based on the rig noise generated by the rig equipment of the drilling rig (Kusuma par[0033], [0034]: The received signal can be represented as the sum of the telemetry signal (or telemetry portion) and the noise signal (or noise potion). The received signal may be given by the equation: y(t)=x(t)+n(t) (1) where y(t) is the received signal, x(t) is the telemetry signal, and n(t) is the noise).

Regarding claim 16, Kusuma in view of Finke discloses the method of claim 15 wherein the equipment controller is operable to store associations between each instance of the rig equipment and a corresponding instance of the rig noise signature caused by each instance of the rig equipment (Finke par[0123], [0128]: To construct the lookup table, the operator determines which downhole tools will receive instructions during a given run and what types of instructions will be sent to each tool. The lookup table is formatted to contain a list of "command" VALUEs for each possible instruction and a list of "data" VALUEs associated with each command. Thus, when an instruction is pulsed to the downhole assembly 35, the algorithm 140 determines the intervals, then calculates the VALUEs for each interval to determine the instruction "command" and "data." The "command" VALUE is used by the master controller 34 in a lookup table to decode which tool is being instructed and what the tool is being commanded to do), and wherein commencing operation of the equipment controller causes the equipment controller to output control commands to an instance of the rig equipment to reduce a corresponding instance of the rig noise and thereby reduce interference by the rig noise with the telemetry signal based on the stored associations (Finke par[0136]: Once the signals are interpreted, the master controller 34 disposed in the downhole assembly 35 matches VALUEs derived from the signals to a lookup table instruction, then distributes the instruction to the appropriate tool to perform the function. The lookup table can contain, but is not limited to, data that can be modified to make changes to software configurations, sensor parameters, data storage and transmission).

Regarding claim 17, Kusuma in view of Finke discloses the method of claim 14 wherein the equipment controller is operable to store a digital plan for operating the telemetry system and the rig equipment to construct a well (Finke par[0136]: Once the signals are interpreted, the master controller 34 disposed in the downhole assembly 35 matches VALUEs derived from the signals to a lookup table instruction, then distributes the instruction to the appropriate tool to perform the function. The lookup table can contain, but is not limited to, data that can be modified to make changes to software configurations, sensor parameters, data storage and transmission), and wherein commencing operation of the equipment controller causes the equipment controller to change the digital plan to reduce interference of the rig noise with the telemetry signal (Finke par[0125], [0136]: The operator employs a screen on computer 26 that has a graphical user interface, and selects "toolface correction" on the screen. The operator then inputs the desired angle: +5 degrees. The computer 26 interprets that instruction and translates it into 3 intervals such that the proper pulsing sequence is sent downhole.  In this case, the first interval, or "command" interval, is "toolface correction," which has a VALUE=1 in the lookup table, and the second interval, or "data" interval, is "+5 degrees," which has a VALUE=0 in the lookup table. Once the signals are interpreted, the master controller 34 disposed in the downhole assembly 35 matches VALUEs derived from the signals to a lookup table instruction, then distributes the instruction to the appropriate tool to perform the function. The lookup table can contain, but is not limited to, data that can be modified to make changes to software configurations, sensor parameters, data storage and transmission).

Regarding claim 18, Kusuma discloses a method comprising:
commencing operation of a telemetry system a rig (fig 1:100, par[0025]: The well site system 100 may include a rig floor supported by a rig sub-structure and derrick assembly 104 positioned over a wellbore 130 that is formed in a subterranean formation 132. The rig sub-structure and derrick assembly 104 may include a rotary table 106, a kelly or top drive 108, and a hook 110); and
operating a control workstation of the drilling rig to change operational parameters of the rig equipment and/or the telemetry system to reduce interference by rig noise with a telemetry signal (fig 3:316&318, par[0052]: In 318, in response to configuring the telemetry mode and/or parameters, a signal may be transmitted to the downhole tool 140 to cause the downhole tool 140 to perform a drilling action. The drilling action may include varying a trajectory of the downhole tool 140 (e.g., to steer the downhole tool 140 into a formation layer).  In another embodiment, the drilling action may include varying a weight-on-bit ("WOB") of the downhole tool 140 at one or more locations in the subterranean formation 132. fig 5:516&518, par[0060], [0063]).
Kusuma does not explicitly disclose the apparatus comprising: a drilling rig; and manually operating a control workstation of the drilling rig by a rig personnel to change operational parameters of the rig equipment.
Finke discloses a telemetry system of a drilling rig (fig 1:17, par[0045]: FIG. 1, there is depicted a typical drilling operation where mud pulse telemetry may be used. A well bore 20, which may be open or cased, is disposed below a drilling rig 17); and manually operating a control workstation of the drilling rig by a rig personnel to change operational parameters of the rig equipment (par[0125], [0142]: The operator wishes to correct the toolface deflection angle on the downhole drilling assembly 35 by +5 degrees, and the "command," "data," and "parity" for that instruction each comprise exactly one interval. The operator employs a screen on computer 26 that has a graphical user interface, and selects "toolface correction" on the screen. The operator then inputs the desired angle: +5 degrees.  The computer 26 interprets that instruction and translates it into 3 intervals such that the proper pulsing sequence is sent downhole.  In this case, the first interval, or "command" interval, is "toolface correction," which has a VALUE=1 in the lookup table, and the second interval, or "data" interval, is "+5 degrees," which has a VALUE=0 in the lookup table. The third interval, or the "parity" interval, is sent to verify that the downhole receiver 21 interpreted the "command" and "data" correctly).
One of ordinary skill in the art would be aware of both the Kusuma and the Finke references since both pertain to the field of downhole telemetry systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kusuma to implement the drilling ring feature as disclosed by Finke to gain the functionality of downlinking without interrupting drilling and creating pressure pulses for downlink communications by momentarily bypassing a small percentage of the total flow rather than pumping it all downhole, as a momentary change in the fluid pressure and/or a change in the fluid velocity.

Regarding claim 19, Kusuma in view of Finke discloses the method of claim 18 wherein:
commencing operation of the telemetry system of the drilling rig (Kusuma fig 1:100, par[0025]: The well site system 100 may include a rig floor supported by a rig sub-structure and derrick assembly 104 positioned over a wellbore 130 that is formed in a subterranean formation 132. The rig sub-structure and derrick assembly 104 may include a rotary table 106, a kelly or top drive 108, and a hook 110) causes:
the telemetry signal to be transmitted by a transmitter carried by a drill string (Kusuma par[0027], [0028]: The measurements from the LWD tool 152 may be sent to the MWD tool 154.  The MWD tool 154 may then group the sets of data from the LWD tool 152 and the MWD tool 154 and prepare the data for transmission to the surface 102 after proper encoding. The MWD tool 154 may transmit the data (e.g., formation properties, physical properties, etc.) from within the wellbore 130 up to the surface 102 using MWD telemetry); and
an output signal to be generated by a receiver included in surface equipment of the drilling rig (Kusuma fig 1:160,162, par[0029], [0033]: One or more sensors (two are shown: 160, 162) may be configured to detect telemetry signals from the downhole tool 130. The received signal can be represented as the sum of the telemetry signal (or telemetry portion) and the noise signal (or noise potion)), wherein the output signal comprises:
a telemetry signal signature based on the telemetry signal (Kusuma par[0033], [0034]: The received signal can be represented as the sum of the telemetry signal (or telemetry portion) and the noise signal (or noise potion). The received signal may be given by the equation: y(t)=x(t)+n(t) (1) where y(t) is the received signal, x(t) is the telemetry signal, and n(t) is the noise); and 
a rig noise signature based on the rig noise generated by the rig equipment of the drilling rig (Kusuma par[0033], [0034]: The received signal can be represented as the sum of the telemetry signal (or telemetry portion) and the noise signal (or noise potion). The received signal may be given by the equation: y(t)=x(t)+n(t) (1) where y(t) is the received signal, x(t) is the telemetry signal, and n(t) is the noise); and
the method further comprises commencing operation of a processing device of the drilling rig, thereby causing the telemetry signal signature and the rig noise signature to be displayed by the processing system on a video output device for viewing by rig personnel (Finke par[0125], [0142]: The operator wishes to correct the toolface deflection angle on the downhole drilling assembly 35 by +5 degrees, and the "command," "data," and "parity" for that instruction each comprise exactly one interval. The operator employs a screen on computer 26 that has a graphical user interface, and selects "toolface correction" on the screen. The operator then inputs the desired angle: +5 degrees.  The computer 26 interprets that instruction and translates it into 3 intervals such that the proper pulsing sequence is sent downhole.  In this case, the first interval, or "command" interval, is "toolface correction," which has a VALUE=1 in the lookup table, and the second interval, or "data" interval, is "+5 degrees," which has a VALUE=0 in the lookup table. The third interval, or the "parity" interval, is sent to verify that the downhole receiver 21 interpreted the "command" and "data" correctly); and
manually operating the control workstation of the drilling rig by the rig personnel to reduce interference by the rig noise with the telemetry signal is based on the displayed telemetry signal signature and the rig noise signature (Finke par[0125], [0142]: The operator wishes to correct the toolface deflection angle on the downhole drilling assembly 35 by +5 degrees, and the "command," "data," and "parity" for that instruction each comprise exactly one interval. The operator employs a screen on computer 26 that has a graphical user interface, and selects "toolface correction" on the screen. The operator then inputs the desired angle: +5 degrees.  The computer 26 interprets that instruction and translates it into 3 intervals such that the proper pulsing sequence is sent downhole.  In this case, the first interval, or "command" interval, is "toolface correction," which has a VALUE=1 in the lookup table, and the second interval, or "data" interval, is "+5 degrees," which has a VALUE=0 in the lookup table. The third interval, or the "parity" interval, is sent to verify that the downhole receiver 21 interpreted the "command" and "data" correctly).

Regarding claim 20, Kusuma in view of Finke discloses the method of claim 19 wherein the processing device is operable to store associations between each instance of the rig equipment and a corresponding instance of the rig noise signature (Finke par[0123], [0128]: To construct the lookup table, the operator determines which downhole tools will receive instructions during a given run and what types of instructions will be sent to each tool. The lookup table is formatted to contain a list of "command" VALUEs for each possible instruction and a list of "data" VALUEs associated with each command. Thus, when an instruction is pulsed to the downhole assembly 35, the algorithm 140 determines the intervals, then calculates the VALUEs for each interval to determine the instruction "command" and "data." The "command" VALUE is used by the master controller 34 in a lookup table to decode which tool is being instructed and what the tool is being commanded to do), and wherein commencing operation of the processing device further causes the associations between each instance of the rig equipment and the corresponding instance of the rig noise signature to be displayed on the video output device for viewing by the rig personnel (Finke par[0123], [0125]: To construct the lookup table, the operator determines which downhole tools will receive instructions during a given run and what types of instructions will be sent to each tool. The lookup table is formatted to contain a list of "command" VALUEs for each possible instruction and a list of "data" VALUEs associated with each command. Assume the operator wishes to correct the toolface deflection angle on the downhole drilling assembly 35 by +5 degrees, and the "command," "data," and "parity" for that instruction each comprise exactly one interval. The operator employs a screen on computer 26 that has a graphical user interface, and selects "toolface correction" on the screen. The operator then inputs the desired angle: +5 degrees.  The computer 26 interprets that instruction and translates it into 3 intervals such that the proper pulsing sequence is sent downhole).

2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma in view of Finke, and further in view of Rassi et al. (US6445307) hereafter Rassi.
Regarding claim 5, Kusuma in view of Finke discloses the apparatus of claim 1 wherein:
the receiver is or comprises an electromagnetic signal sensor (Kusuma fig 1:160,162; par[0029]: One or more sensors (two are shown: 160, 162) may be configured to detect telemetry signals from the downhole tool 130.  The sensors 160, 162 may be electrodes, magnetometers, capacitive sensors, current sensors, hall probes, gap electrodes, toroidal sensors);
the telemetry signal comprises an electromagnetic signal transmitted through formation (Kusuma par[0027]: The LWD tool 152 may be configured to measure one or more formation properties and/or physical properties as the wellbore 130 is being drilled or at any time thereafter. The MWD tool 154 may be configured to measure one or more physical properties as the wellbore 130 is being drilled or at any time thereafter. The formation properties may include resistivity, density, porosity, sonic velocity, gamma rays, and the like.  The physical properties may include pressure, temperature, wellbore caliper, wellbore trajectory, a weight-on-bit, torque-on-bit, vibration, shock, stick slip, and the like ) extending between the transmitter and the receiver (Kusuma fig 3, par[0043]: After the process begins, in 302, a signal may be received from one or more downhole tools in a wellbore. The received signal may include a telemetry portion and a noise portion. The received signal may be any type of signal, for example, an EM signal, and a mud pulse signal);
the receiver is further operable to receive the telemetry signal and the rig noise (Kusuma par[0033], [0034]: The received signal can be represented as the sum of the telemetry signal (or telemetry portion) and the noise signal (or noise potion). The received signal may be given by the equation: y(t)=x(t)+n(t) (1) where y(t) is the received signal, x(t) is the telemetry signal, and n(t) is the noise); and
the output signal is an electrical signal (Kusuma par[0030]: The current and/or voltage differential may be measured at the sensors 160, 162 by an ADC connected to the sensors 160, 162. The output of the ADC may be transmitted to a computer system 164 at the surface 102.  By processing of the ADC output, the computer system 164 may then decode the voltage differential to recover the data transmitted by the MWD tool 154 (e.g., the formation properties, physical properties, etc.).) comprising the telemetry signal signature and the rig noise signature (par[0033], [0034]: The received signal can be represented as the sum of the telemetry signal (or telemetry portion) and the noise signal (or noise potion). The received signal may be given by the equation: y(t)=x(t)+n(t) (1) where y(t) is the received signal, x(t) is the telemetry signal, and n(t) is the noise).
Kusuma in view of Finke does not explicitly disclose an electromagnetic signal transmitted through rock formation.
Rassi discloses an electromagnetic signal transmitted through rock formation (fig 6:16, col 7 ln 38-45 and col 7 ln 46-49: The magnetic fields are detected at the earth's surface 94 by a magnetometer connected to a processor 100. If necessary, in one mode of operation, control signals can be sent back down to the transmitter in the drill string, in order to adaptively vary the power output by the magnetic or current dipoles 24, 38, according to data which is received from the transmitter containing details of its orientation and the resistivity of the surrounding rock formation 16).
One of ordinary skill in the art would be aware of the Kusuma, Finke and Rassi references since all pertain to the field of downhole telemetry systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kusuma to implement the rock formation feature as disclosed by Rassi to gain the functionality of providing less ground disturbance because the same drill will be doing the dirt and the rock, which in turn makes it more cost-effective for the subcontractor and the prime contractor and an effective energy used in rock breakage that is found to be quite small in comparison with the total input energy.

3.	Claims 7, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma in view of Finke, and further in view of Beattie et al. (US6421298) hereafter Beattie.
Regarding claim 7, Kusuma in view of Finke the apparatus wherein changing the operational parameters of the rig equipment comprises changing starting and/or stopping operating time of the rig equipment (Kusuma fig 3:318, par[0052]: In 318, in response to configuring the telemetry mode and/or parameters, a signal may be transmitted to the downhole tool 140 to cause the downhole tool 140 to perform a drilling action. The drilling action may include varying a trajectory of the downhole tool 140 (e.g., to steer the downhole tool 140 into a pay zone layer).  In another embodiment, the drilling action may include varying a weight-on-bit ("WOB") of the downhole tool 140 at one or more locations in the subterranean formation 132.  In another embodiment, the drilling action may include varying a flow rate of fluid being pumped into the wellbore 130).
Kusuma in view of Finke does not explicitly disclose the apparatus wherein operation of the rig equipment that generates the rig noise that interferes with the telemetry signal does not happen at the same time as operation of the telemetry system.
Beattie discloses the apparatus wherein operation of the rig equipment that generates the rig noise that interferes with the telemetry signal does not happen at the same time as operation of the telemetry system (fig 11C, col 10 ln 54-65, ln 66-67, col 11 ln 1-5; The time shifted pressure signal read by transducer 48 is subtracted from the pressure signal read by transducer 46. That is, for each corresponding point in time, the time adjusted signal amplitude is subtracted from the pressure signal amplitude read by transducer 46. This subtraction process creates a difference signal which, for the signals of FIG. 11a and FIG. 11b, is represented by FIG. 11c optimized in time delay, technically means telemetry operations may be adjusted by performing the telemetry operations during a time interval when the rig noise is relatively low).
One of ordinary skill in the art would be aware of the Kusuma, Finke and Beattie references since all pertain to the field of downhole telemetry systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kusuma to implement the timing feature as disclosed by Beattie to gain the functionality of improving the timeliness of measurement data and, consequently, increasing the efficiency of drilling operations by time shifting to eliminate the noise that provides substantial gains in the signal to noise ratio.

Regarding claim 9, Kusuma in view of Finke the apparatus wherein changing the operational parameters of the rig equipment comprises changing starting and/or stopping operating time of the rig equipment (Kusuma fig 3:318, par[0052]: In 318, in response to configuring the telemetry mode and/or parameters, a signal may be transmitted to the downhole tool 140 to cause the downhole tool 140 to perform a drilling action. The drilling action may include varying a trajectory of the downhole tool 140 (e.g., to steer the downhole tool 140 into a pay ozone layer).  In another embodiment, the drilling action may include varying a weight-on-bit ("WOB") of the downhole tool 140 at one or more locations in the subterranean formation 132.  In another embodiment, the drilling action may include varying a flow rate of fluid being pumped into the wellbore 130).
Kusuma in view of Finke does not explicitly disclose the apparatus wherein operation of the telemetry system does not happen at the same time as operation of the rig equipment that generates the rig noise that interferes with the telemetry signal.
Beattie discloses the apparatus wherein operation of the telemetry system does not happen at the same time as operation of the rig equipment that generates the rig noise that interferes with the telemetry signal (fig 11C, col 10 ln 54-65, ln 66-67, col 11 ln 1-5; The time shifted pressure signal read by transducer 48 is subtracted from the pressure signal read by transducer 46. That is, for each corresponding point in time, the time adjusted signal amplitude is subtracted from the pressure signal amplitude read by transducer 46. This subtraction process creates a difference signal which, for the signals of FIG. 11a and FIG. 11b, is represented by FIG. 11c optimized in time delay, technically means telemetry operations may be adjusted by performing the telemetry operations during a time interval when the rig noise is relatively low).
One of ordinary skill in the art would be aware of the Kusuma, Finke and Beattie references since all pertain to the field of downhole telemetry systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kusuma to implement the timing feature as disclosed by Beattie to gain the functionality of improving the timeliness of measurement data and, consequently, increasing the efficiency of drilling operations by time shifting to eliminate the noise that provides substantial gains in the signal to noise ratio.

Regarding claim 13, Kusuma in view of Finke does not explicitly disclose the apparatus wherein changing the digital plan to reduce interference of the rig noise with the telemetry signal comprises changing starting and/or stopping operating time of the rig equipment such that operation of the rig equipment that generates the rig noise that interferes with the telemetry signal does not happen at the same time as operation of the telemetry system.
Beattie discloses the apparatus wherein changing the digital plan to reduce interference of the rig noise with the telemetry signal comprises changing starting and/or stopping operating time of the rig equipment such that operation of the rig equipment that generates the rig noise that interferes with the telemetry signal does not happen at the same time as operation of the telemetry system (fig 11C, col 10 ln 54-65, ln 66-67, col 11 ln 1-5; The time shifted pressure signal read by transducer 48 is subtracted from the pressure signal read by transducer 46. That is, for each corresponding point in time, the time adjusted signal amplitude is subtracted from the pressure signal amplitude read by transducer 46. This subtraction process creates a difference signal which, for the signals of FIG. 11a and FIG. 11b, is represented by FIG. 11c optimized in time delay, technically means telemetry operations may be adjusted by performing the telemetry operations during a time interval when the rig noise is relatively low).
One of ordinary skill in the art would be aware of the Kusuma, Finke and Beattie references since all pertain to the field of downhole telemetry systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kusuma to implement the timing feature as disclosed by Beattie to gain the functionality of improving the timeliness of measurement data and, consequently, increasing the efficiency of drilling operations by time shifting to eliminate the noise that provides substantial gains in the signal to noise ratio.

4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma in view of Finke, and further in view of Chau et al. (US2013/0176139A1) hereafter Chau.
Regarding claim 8, Kusuma in view of Finke does not explicitly disclose the apparatus wherein changing the operational parameters of the telemetry system comprises changing the operational parameters of the telemetry system such that an operating frequency range of the telemetry system does not overlap with a frequency range of the rig noise signature.
Chau discloses the apparatus wherein changing the operational parameters of the telemetry system comprises changing the operational parameters of the telemetry system such that an operating frequency range of the telemetry system does not overlap with a frequency range of the rig noise signature (fig 10b:1012 and fig 13a:1706, par[0068], [0086]: Noise scanner 1012 can comprise a filter bank such as, for example, a bank of bandpass filters or a bank of Goertzel filters to determine over a set of frequencies which frequencies are noisy and which are not. After the noise scan, at 1706, the transceiver containing the appropriate noise scanner can select a transmission frequency that is determined to be least noisy. At 1708, the selected frequency is then used to send a command to the downhole transceiver with sufficient power to reach through).
One of ordinary skill in the art would be aware of the Kusuma, Finke and Chau references since all pertain to the field of downhole telemetry systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kusuma to implement the frequency feature as disclosed by Chau to gain the functionality of to automatically generating a reconfiguration command that changes at least one of a carrier frequency, digitally filtering steps to remove the noise and using a detection algorithm with selective frequency ranges to match the pressure pulse sequence to a particular pre-programmed instruction in the downhole assembly system.

Conclusion
US2020/0291769A1 to Torbett discloses a resonant receiver for electromagnetic telemetry of wellbore-related data can be used to improve signal reception for transmitting or receiving low-amplitude 
downhole signals that include noise. A system can comprise a surface assembly with an antenna for wirelessly communicating signals with equipment positioned downhole in a wellbore. The surface assembly can comprise an amplifier and a tank circuit operable to resonate at a resonant frequency to pass a received signal at the resonant frequency to the amplifier while also shunting noise outside of the resonant frequency to ground.  In some embodiments, a downhole transceiver in wireless communication with the surface assembly can comprise a similar tank circuit and amplifier.
US2016/0069180A1 to Zeller discloses a system includes a transmitter that can precisely place the symbol frequencies at least to avoid a noise environment, as well as to avoid powerline harmonics, 
and can utilize wave shaping for transmitted symbols at least to provide for transmission power control, spectral content control and wideband antenna matching. The receiver can measure the noise environment to identify the symbol frequencies used by the transmitter. The noise can be scanned at an incremental resolution across a wide frequency bandwidth for display or automatic symbol frequency selection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685